UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
DONALD L. BROWN, SR., et al.,                                 :
                                                              :
                        Plaintiff,                            :   21-CV-4354 (ALC) (OTW)
                                                              :
                      -against-                               :   CIVIL CASE MANAGEMENT
                                                              :   CONFERENCE ORDER
LANCINE TRAORE., et al.,
                                                              :
                        Defendants.                           :
                                                              :
                                                              :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of the parties’ Rule 26(f) Meeting and Proposed Case

Management Plan and the parties appeared for an initial case management conference on June

24, 2021. (ECF 18). After review of the pleadings and parties’ Rule 26(f) report, the following

scheduling order is entered pursuant to Rule 16 of the Federal Rules of Civil Procedure:

           Discovery. All fact discovery shall be completed by December 15, 2021.

Expert discovery shall be completed February 16, 2022.

           Discovery Disputes. The parties are required to follow the Court’s Individual

 Practices when seeking Court intervention on discovery disputes. See

 https://nysd.uscourts.gov/hon-ona-t-wang.

           Amendments. The last date to amend the complaint shall be November 1, 2021.

           Status Letter. A joint letter informing the Court about the status of discovery

 shall be filed with the Court on September 1, 2021. The letter should address any

 outstanding discovery disputes, and the efforts made by the parties to resolve these

 issues without Court intervention. It should also indicate whether the parties wish to
 schedule an early settlement conference and, if so, include proposed dates on at least

 two consecutive weeks. The parties are, however, encouraged to contact the Court

 earlier if they believe a settlement conference sooner would be productive.

        The parties shall additionally file a joint status letter regarding the outcome of

 the pending mediation within seven days of the mediation concluding.

        Trial. The parties request a jury trial.

SO ORDERED.




                                                           s/ Ona T. Wang
Dated: June 24, 2021                                     Ona T. Wang
       New York, New York                                United States Magistrate Judge




                                                   2
